          Case 2:17-cv-03007-APG-VCF Document 209 Filed 05/06/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      DIAMOND RESORTS U.S. COLLECTION
4     DEVELOPMENT, LLC, a Delaware Limited
      Liability Company,
5                                                            2:17-cv-03007-APG-VCF
                           Plaintiff,                        ORDER
6
      vs.
7
      REED HEIN & ASSOCIATES, LLC d/b/a
8
      TIMESHARE EXIT TEAM, et al.,
                            Defendants.
9

10
            Before the Court is the Stipulation And [Proposed] Order To Extend Deadline To Respond To
11
     Reed Hein & Associates, LLC’s Motion To Compel [ECF #190]. (ECF No. 208).
12
            This stipulation is not signed by the parties.
13
            Accordingly,
14
            IT IS HEREBY ORDERED that the Stipulation And [Proposed] Order To Extend Deadline To
15
     Respond To Reed Hein & Associates, LLC’s Motion To Compel (ECF No. 208) is DENIED.
16
            Given that the response is due today and the short extension request, IT IS ORDERED that the
17
     time for Plaintiff to file a response to TET’s Motion to Compel [ECF #190] is extended to May 8, 2020.
18
            DATED this 6th day of May, 2020.
19
                                                                 _________________________
20                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
